Exhibit 99.1 OLYMPUS PACIFIC MINERALS INC. Voting Results for the Special Meeting of Shareholders Held on December 17, 2007 and adjourned to December 21, 2007 To:The Applicable Securities Commissions Report of Voting Results In accordance with section 11.3 of National Instrument 51-102 - Continuous Disclosure Obligations, this report briefly describes the matters voted upon and the outcome of the votes at the Special Meeting of shareholders (the “Meeting”) of Olympus Pacific Minerals Inc. (the “Company”) held on December 17, 2007 and adjourned to December 21, 2007. At the Meeting, the shareholders were asked toratify the amended and restated shareholder rights plan agreement. According to proxies received anda vote byballot, theamended and restated shareholder rights plan agreement wasnot ratified based on the following results: Votes For Votes Against 68,549,555 83,550,155 OLYMPUS PACIFIC MINERALS INC. Voting Results Report
